Citation Nr: 1012172	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from September 1954 to 
December 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2004, the Veteran submitted a VA Form 21-4142 
for the records of Dr. A.G.  Subsequently in September 2004, 
the RO requested the records from A.G., informed the Veteran 
that the records had been requested, and informed the 
Veteran that he would be informed if records were not 
received.  After review of the record, the Board is unable 
to locate records from A.G. or notice from VA to the Veteran 
that the records were not obtained.  As these records are 
potentially relevant, the Veteran must be so informed.  

Furthermore, the Board notes that the Veteran has reported 
receiving treatment for his hearing loss at the Army Depot 
where he worked.  See January 2005 VA examination record.  
As these records are potentially relevant to the issues at 
hand, the Veteran should be requested to either provide the 
records or to submit a VA Form 21-4142 authorizing the 
release of those records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the appellant 
about the existence and location of any 
outstanding private medical records, to 
include the treatment records from A.G. 
and work medical records.  All reported 
private treatment records should be 
requested.  If any reported medical 
records are not available, the Veteran 
should be notified.  

2.  Thereafter, the AMC/RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


